DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2022 has been entered.
	Amendment


This action is in response to the Amendment filed on 8/12/2022.
Claims 1-5, 8-10, 13-20 and 22 are pending.
Response to Arguments
Applicant's arguments filed 8/12/2022 have been fully considered but they are not persuasive. 
Terminal disclaimer
Applicant plans to timely file a terminal disclaimer in compliance with 37 CFR 1.321 if the non-statutory double patenting rejections remain upon indication of subject matter allowability. 
The double patenting rejection has been maintained since no terminal disclaimer has been filed. 
Rejection of claims under 35 U.S.C. 101
	Applicant’s amendment and arguments with respect to the rejection of claims 1-10 and 12-22 have been considered. However they are not persuasive for the following reasons.
	Applicant’s assertion that the limitation in claims 1 and 10 cannot be construed as a mental process because the claimed steps cannot be practically performed in the human mind and the limitation does not recite a method of organizing human activity or a mathematical concept is not persuasive.
	The claims just require labeling collected ECG data, detecting a set of ECG waveform peaks, determining hemodynamic stability values based on the peaks wherein the hemodynamic stability values comprise a predicted time until hemodynamic instability.
	These are steps that as drafted and cover performance of the limitations that can be performed by a human in the mind or a using a pen and paper under the broadest reasonable interpretation standard. For example, labelling the ECG stream encompasses nothing more than a user viewing or marking an ECG chart on a piece of paper. Similarly, checking the ECG stream for criteria and determining stability values as recited in claims 1 and 10 encompass basically looking at the ECG chart paper and checking for features and measuring visually. Determining the stability values that comprises a predicted time for the next instability could be determined based on the clinician’s experience and review of the consolidated ECG waveform peaks. 
In claim 10, the step of determining a treatment is also a mental process that a physician should follow when testing a patient (In re Meyer, 688 F.2d 789, 791-93, 215 USPQ 193, 194-96 (CCPA 1982).(Please see MPEP 2106.04( C)  ). Under the broadest reasonable interpretation, the step of “initiating a treatment” could entail the clinician simply telling the patient that they require a lifestyle change such as better eating/sleeping habits or prescribing a medication.
If claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in human mind or by a human using a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See MPEP 2106.04(a)(2)(III). 
Step 2A Prong 2 
Applicant’s arguments that Claim 1 as a whole is integrated into a practical application, rendering Claim 1 (and all subsequent claims depending therefrom) eligible is not persuasive. 
The additional limitations considered individually and in combination are not enough to qualify as significantly more than the abstract idea. The ECG signal stream collection using the biosignal detection device, the data transmission to a computing system for determination of the labels and the visual graphic display for informing a treatment for the patient as recited at a high level of generality and amount to no more than a pre-solution activity of mere data gathering. The limitation that the determination of the labels and display of the visual graphic is being done in “substantially real time” does not add significantly more.  A claim that requires computer may still recite a mental process.  Additionally “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012). Serial No.: 16/660,408The substantially real-time feedback as recited also raises questions as to what the limitation meant which is addressed in the rejection under 35 U.S.C. 112 below.
The activity of data gathering is well-understood and routine and conventional in the field of physiological monitoring as is discussed in the current application below.
 The arguments that Claim 10 as a whole is integrated into a practical application, rendering Claim 10 (and all subsequent claims depending therefrom) eligible is also not persuasive. 
The claim recites limitations at a very high level of generality and does not recite any additional limitations that render the abstract idea into a practical application. receiving ECG signals, transmitting the signals, labelling signals and determining waveform morphology  and determining metrics based on the morphology are well understood and routine data collection steps. Even the additional limitation of initiating a therapy by the clinician under the broadest reasonable interpretation can be understood to be the clinician telling the patient that they require a lifestyle change such as better sleeping habits and/or exercise and/or diet. Therefore the claim 10 as a whole does not integrate the abstract idea into a practical application. Therefore the rejection under 35 U.S.C. 101 is maintained.
Claim Rejections - 35 USC § 112



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-9 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1 lines 6 and 28, the recitation “substantially real time” renders the claim unclear. The term “substantially” has not been defined in the specifications, and the specifications do not provide any guidance as what “substantially” means. Therefore the phrase “substantially real-time” renders the claimed limitations unclear.  The dependent claims inherit the deficiencies.
Claim Rejections - 35 USC § 101







35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 5, 8-10, 13-20 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Is the claim to a process, machine, manufacture or composition of matter?

The claims recite a method (process) for continuous monitoring of a physiological condition of a patient. 
Step 2A, Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
The claims are directed to an abstract idea.
 	Regarding claim 1, the limitations of:
determining a set of labels associated with the ECG signal stream, comprising:
when a portion of the ECG signal stream is missing from the ECG signal stream, assigning a first label to the ECG signal stream; 
when no portion of the ECG signal stream is missing from the ECG signal stream, determining a consolidated ECG waveform peaks based on the ECG signal stream; 
checking the ECG signal stream for a set of criteria; 
when at least one of the set of criteria is satisfied, assigning a second label to the ECG signal stream; 
when none of the set of criteria is satisfied: determining a set of hemodynamic values based on the set of consolidated ECG waveform peaks; and
assigning one of a third and fourth label to the ECG signal stream based on the set of hemodynamic stability values and 
displaying a visual graphic based on the set of labels at a display to indicate a treatment of the patient.
Similarly in claim 10, the limitations: 
“determining a set of labels for hemodynamic condition, wherein determining the set of labels comprises: 
determining a set of waveform features of the ECG signal stream; determining a patient-specific waveform morphology metric based on the set of waveform features; 
determining a set of hemodynamic stability values based on the patient- specific waveform morphology metric, wherein the hemodynamic stability values comprises a predicted time until hemodynamic instability; and 
determining the set of labels, indicating the hemodynamic condition of the patient, wherein when any of the first set of data criteria are satisfied, a corresponding label of the set of labels indicates that data is missing from the ECG signal stream, and wherein when any of the second set of data criteria are satisfied, a corresponding label for the set of labels indicates that the signal stream is noisy; 
 displaying a visual graphic based on the set of labels at a display 
determining a treatment for the patient based on the set of labels, wherein the treatment is initiated by a healthcare provider; and 
determining a second set of labels for the hemodynamic condition after the treatment is initiated, wherein a success of the treatment is determined based on the second set of labels.  
are processes, as drafted and cover performance of the limitations that can be performed by a human in the mind or a using a pen and paper under the broadest reasonable interpretation standard. For example, labelling the ECG stream encompasses nothing more than a user viewing or marking an ECG chart on a piece of paper. Similarly, checking the stream for criteria and determining stability values as recited in claims 1 and 10 above encompass basically looking at the ECG chart paper and checking for features and measuring visually. The additional step of determining a treatment is also a mental process that a physician should follow when testing a patient (In re Meyer, 688 F.2d 789, 791-93, 215 USPQ 193, 194-96 (CCPA 1982).(Please see MPEP 2106.04( C)  ). Under the broadest reasonable interpretation, the step of “initiating a treatment” could entail the clinician simply telling the patient that they require a lifestyle change such as better eating/sleeping habits or prescribing a medication.
If claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in human mind or by a human using a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See MPEP 2106.04(a)(2)(III). Accordingly the claims recite an abstract idea.
Step 2A, Prong Two- Does the claim recite additional elements that integrate the judicial exception into a practical application?
This judicial exception is not integrated into a practical application. The additional limitations considered individually and in combination are not enough to qualify as significantly more than the abstract idea. The ECG signal stream collection using the biosignal detection device, the data transmission to a computing system for determination of the labels and the visual graphic display for informing a treatment for the patient as recited at a high level of generality and amount to no more than a pre-solution activity of mere data gathering. The limitation that the determination of the labels and display of the visual graphic is being done in “substantially real time” does not add significantly more.  A claim that requires computer may still recite a mental process.  Additionally “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012). 
The claim recites limitations at a very high level of generality and does not recite any additional limitations that render the abstract idea into a practical application. receiving ECG signals, transmitting the signals, labelling signals and determining waveform morphology and determining metrics based on the morphology are well understood and routine data collection steps. Even the additional limitation of “initiating a therapy by the clinician” under the broadest reasonable interpretation can be understood to be the clinician telling the patient that they require a lifestyle change such as better sleeping habits and/or exercise and/or diet.
Therefore the claims 1 and 10 as a whole do not integrate the abstract idea into a practical application. 
The activity of data gathering is well-understood and routine and conventional in the field of physiological monitoring as is shown by Cazares et al (U.S. Patent Application Publication Number: US 2008/0071182 A1, hereinafter “Cazares”) (e.g. Figs. 3, 4)Serial No.: 16/660,408, Greenhut et al (U.S. Patent Application Publication Number: US 2016/0023013 A1, hereinafter “Greenhut”) (e.g. Fig.1). Bhavaraju et al (U.S. Patent Application Publication Number: US 2017/0185284 A1, hereinafter “Bhavaraju”) (e.g. Fig.1). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Step 2B
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element of receiving the data stream and transmitting the data to a computing system amounts to no more than mere pre-solution activity of data gathering, which does not amount of an inventive concept. The step of “initiating a therapy by the clinician” under the broadest reasonable interpretation can be understood to be the clinician telling the patient that they require a lifestyle change such as better sleeping habits and/or exercise and/or diet.  Therefore, the claim is not patent eligible. Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(a)(2)(III)(C).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.





Claims 1-5, 8-10, 13-20 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 104858489 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed to a method for the continuous monitoring of a hemodynamic condition of a patient, the method comprising: 
 (a) measuring an electrocardiogram (ECG) signal stream at a biosignal detection device;
(b) determining a set of labels associated with the ECG signal stream, comprising: 
when a portion of the ECG signal stream is missing from the ECG signal stream, assigning a first label to the ECG signal stream; 
when no portion of the ECG signal stream is missing from the ECG signal stream, determining a set of consolidated ECG waveform peaks based on the ECG signal stream; 
(d) checking the ECG signal stream for a set of criteria; 
(e) when at least one of the set of criteria is satisfied, assigning a second label to the ECG signal stream; 
 (f) when none of the set of criteria is satisfied, determining a set of hemodynamic stability values based on the consolidated ECG waveform peaks wherein the hemodynamic stability values comprise a predicted time until hemodynamic instability; and
(g) assigning one of a third and fourth label to the ECG signal stream based on the set of hemodynamic stability values; and  
(h) 48 of 535EYE-Po1-US2displaying a visual graphic based on the set of labels at a display of a healthcare facility which is similar to the claims of U.S. Patent No. US 104858489 B1 which are directed to a method for the continuous monitoring of a hemodynamic condition of a patient, comprising: 
(a) receiving an electrocardiogram (ECG) signal stream from an ECG monitor, 
determining a label for each of the set of windows of the ECG signal, comprising: 
(b) when ECG signals are missing from the window, assigning a first label to the window;  
(c) when ECG signals are not missing from the window, determining a set of consolidated ECG peaks based on 
the ECG signals within the segment of the ECG signal stream,
(d) checking the ECG signals for a set of criteria;  
(e) when at least one of the set of criteria is satisfied, assigning a second label to the window;  
(f)when none of the set of criteria is satisfied: determining a set of hemodynamic stability feature values based on the heart rate variability metric and the ECG morphology metric; and 
(g) assigning one of a third and fourth label to the window based on the set of hemodynamic stability feature values; and (h) displaying a visual graphic for each of the set of windows at a display of a healthcare facility. 
Additionally dependent claims of the current application claims are similar to the dependent claims of U.S. Patent No. US 104858489 B1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        

Page 8 of 12